DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-13, in the reply filed on 05/03/2021 is acknowledged.

Upon further consideration and search, and upon the allowability of claim 1 (see below), the Examiner has rejoined claim 14, which incorporates all of the limitations of allowable claim 1, with Group I for examination.

Claim Status
Claims 1-15 are pending in this US patent application. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.
Claims 1-14 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application have been received and considered.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 15, which is directed to an invention that was non-elected without traverse.  Accordingly, claim 15 has been cancelled.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Richard D. Shoop on 05/19/2021.

IN THE CLAIMS:

In claim 4, line 2, please omit ‘pluses’ and replace with –pulses--.

In claim 4, line 3, please omit ‘after a between’ and replace with –after between--.



In claim 6, line 2, please omit ‘the steps of reapplying’ and replace with –the steps of applying--.

In claim 8, line 3, please omit ‘the steps of: reapplying’ and replace with –the steps of: applying--.

In claim 13, line 2, please omit ‘replying’ and replace with –replacing--.

In claim 13, line 3, please omit ‘the application of high voltage’ and replace with –the application of high voltage--.

Please cancel claim 15.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Actis (Actis et al., ACS Nano. 8(1): 546-553 (2014; cited on the IDS filed 02/04/2020)), who teaches nanopipettes containing electrodes (see entire document, including page 6, paragraph 2) that can be inserted into cells to sample the living cells multiple times in .

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/19/2021